07/27/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0169


                                       DA 20-0169
                                                                          FILED
DENNIS KONOPATZKE,
                                                                          JUL 2 7 2020
           Appellant,                                                  Bowen Greenw000
                                                                     Clerk of Supreme Cow ,
                                                                        State of MnotanA
     v.                                                           ORDER

DARRELL S. WORM and OGLE & WORM,PLLP,

           Appellee.



      Appellant has filed a motion for a 30-day extension of time after the mediation
date to file his opening brief in the referenced matter. Good cause appearing.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
September 8, 2020, within which to file his opening brief.
      DATED thise-       Vay ofJuly, 2020.
                                                For the Court,



                                                By
                                                              Chief Justice